Citation Nr: 9907574
Decision Date: 01/07/99	Archive Date: 06/24/99

DOCKET NO. 93-02 425               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Providence, Rhode Island

ORDER

The following correction is made in a decision issued by the
Board in this case on June 30, 1998:

On line 4, page 2, under "Introduction," "November 1970 to July
1972" is corrected to read "December 1942 to November 1945."

BRUCE KANNEE
Member, Board of Veteran's Appeals


